DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 and 4/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann et al. (U.S. Publication Number 20140181822, hereafter referred to as “Beckmann”).
Regarding claim 1, Beckmann teaches a method of accessing queue data ([0033]), comprising:
constructing a double-layer circular queue, wherein the double-layer circular queue comprises one or more inner-layer circular queues established in an array manner, and the one or more inner-layer circular queues constitute an outer-layer circular queue of the double-layer circular queue in a linked list manner ([0033]: discussing about the size of channel 302 may be a multiple of a cache line size, where the multiple is pre-configured in cache memory. Examiner interprets that the multiple channels 302 wherein each channel 302 is also a circular queue as claimed one or more inner-layer circular queues established in an array manner. [0043] and Fig. 3: discussing about list 306 is a linked list implemented as a circular queue that includes multiple channels 302, where each channel 302 is also a circular queue. Examiner interprets that the list 306 is a linked list implemented as a circular queue as claimed an outer-layer circular queue of the double-layer circular queue in a linked list manner.);
setting a management pointer for the outer-layer circular queue ([0041]: discussing about list 306 includes a fragment head pointer 312 and a fragment tail pointer 314); and 
performing data accessing on the inner-layer circular queues based on the management pointer ([0041]: Fragment head pointer 312 points to a first channel 302 in list 306. In an embodiment, fragment head pointer 312 points to a location of the first 

Regarding claim 2, Beckmann teaches wherein said constructing a double-layer circular queue comprises:
establishing one or more inner-layer circular queues in an array manner, and allocating a memory block with a continuous address space to each inner-layer circular queue, wherein the memory block is allocated in a page alignment manner and has a preset size ([0033]: discussing about the size of channel 302 may be a multiple of a cache line size, where the multiple is pre-configured in cache memory);
obtaining an outer-layer circular queue by series-connecting each inner-layer circular queue as a node in a linked list manner ([0043] and Fig. 3: discussing about list 306 is a linked list implemented as a circular queue that includes multiple channels 302, where each channel 302 is also a circular queue. Examiner interprets that the list 306 is a linked list implemented as a circular queue as claimed an outer-layer circular queue by series-connecting each inner-layer circular queue as a node in a linked list manner.);

Regarding claim 3, Beckmann teaches wherein, said setting a management pointer for the outer-layer circular queue comprises: setting a FIRST pointer and a LAST pointer for the outer-layer circular queue; wherein the FIRST pointer points to a first node of the outer-layer circular queue and the inner-layer circular queue corresponding to the first node is non-empty; the LAST pointer points to a last node of the outer-layer circular queue and the inner-layer circular queue corresponding to the last node is non-empty ([0041]-[0042]: discussing about list 306 includes a fragment head pointer 312 and a fragment tail pointer 314.  Fragment head pointer 312 points to a first channel 302 in list 306.Fragment end pointer 314 points to the last channel 302 in list 306.).

Regarding claim 4, Beckmann teaches wherein said performing data accessing on the inner-layer circular queues based on the management pointer comprises: storing data in a memory block corresponding to the inner-layer circular queue based on a space state of the inner-layer circular queue of a node pointed by the management pointer ([0034]-[0035]: discussing about each channel 302 may be the same memory size as other channels 302. Producer 116 then stores or en-queues data items from one or more tasks in the retrieved channel 302.); and 
reading data from the memory block corresponding to the inner-layer circular queue based on the space state of the inner-layer circular queue of the node pointed by the management pointer ([0035]: Once data items are stored in channel 302, scheduler 112 assigns channel 302 to a particular CU 106. CU 106 then reads and processes data items from the associated channel 302. [0037]: Head pointer 308 points to a first data item that scheduler 112 will schedule for processing by CU 106.  When CU 106 

Regarding claim 5, Beckmann teaches wherein said storing data in a memory block corresponding to the inner-layer circular queue based on a space state of the inner-layer circular queue of a node pointed by the management pointer comprises: determining whether there is an idle memory space in the inner-layer circular queue corresponding to the node pointed by the LAST pointer of the outer-layer circular queue; storing data in the inner-layer circular queue when there is the idle memory space ([0042] and Fig. 3: Fragment end pointer 314 points to the last channel 302 in list 306. In an embodiment, fragment end pointer 314 points to the last data item in the last channel 302 that was scheduled for processing.).

Regarding claim 7, Beckmann teaches wherein said reading data from the memory block corresponding to the inner-layer circular queue based on the space state of the inner-layer circular queue of the node pointed by the management pointer comprises: determining whether the inner-layer circular queue corresponding to the node pointed by the FIRST pointer of the outer-layer circular queue is empty; determining that the double-layer circular queue is empty when the inner-layer circular queue is empty ([0041]: Fragment head pointer 312 points to a first channel 302 in list 306. In an embodiment, fragment head pointer 312 points to a location of the first data item in channel 312 that is scheduled for processing by CU 106.);
reading data out from the inner-layer circular queue corresponding to the node pointed by the FIRST pointer of the outer-layer circular queue when the inner-layer circular queue is non-empty ([0037]: Head pointer 308 points to a first data item that scheduler 112 will schedule for processing by CU 106.  When CU 106 reads data from the associated channel 302, CU 106 moves head pointer 308 to the next data item that requires processing.)
Claim 9 is rejected under the same rationale as claim 1. Beckmann also teaches an apparatus for accessing queue data, comprising: a processor ([0017]: CPU 102); and a non-transitory storage medium storing machine-executable instructions, wherein by-reading and executing the machine executable instructions ([0057]: computer-readable medium including semiconductor, magnetic disk, or optical disk).
Claim 10 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 5.
Claim 15 is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann in view of Lee et al (U.S. Publication Number 20170351438, hereafter referred to as “Lee”).  
Regarding claim 8, Beckmann teaches the method of claim 1 as discussed above. Beckmann does not explicitly teach if the inner-layer circular queue corresponding to the node pointed by the FIRST pointer is empty after the data is taken out, taking out the node pointed by the FIRST pointer from the outer-layer circular queue and inserting the node pointed by the FIRST pointer after the node pointed by the LAST pointer of the outer-layer circular queue.
Lee teaches if the inner-layer circular queue corresponding to the node pointed by the FIRST pointer is empty after the data is taken out, taking out the node pointed by the FIRST pointer from the outer-layer circular queue and inserting the node pointed by the FIRST pointer after the node pointed by the LAST pointer of the outer-layer circular queue ([0105]: When the expiration queue 770 is implemented by the circular buffer, two pointers, head and tail pointers, may move on the expiration queue 770 in one direction. The head pointer points an entry in the store buffer to which new data will be inserted. The tail pointer points an entry in the store buffer where the data pointed by the entry will be evicted.).

Claim 16 is rejected under the same rationale as claim 8.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closet prior art Beckmann et al. (U.S. Publication Number 20140181822) teaches that list 306 is a linked list implemented as a circular queue that includes multiple channels 302, where each channel 302 is also a circular queue ([0043]). However, the prior arts of made record fail to teach determining whether there is a node after the node pointed by the LAST pointer of the outer-layer circular queue when there is no idle memory space; when determining that there is a node, pointing the LAST pointer of the outer-layer circular queue to the node after the node pointed by the LAST pointer; when determining that there is no node, establishing an inner-layer circular queue as a new node and adding the new node into the outer-layer circular queue, and pointing the LAST pointer of the outer-layer circular queue to the new node; storing data into the inner-layer circular queue corresponding to the node pointed by the LAST pointer of the outer-layer circular queue as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7075928 B1 by Branth et al. teaches an implementation of multicasting in an ATM switch includes a multicast master entry and a circular double linked list of multicast member entries located in a virtual connection memory of the ATM switch.  The multicast master entry holds information about the multicast cell queue and is linked to the circular double linked list of multicast member entries, thereby enabling multicasting without the need to replicate the multicast cells.
US 5261053 A by Valencia teaches each affinity run queue 38 has an e head field and an e tail data structure, which contain the address pointers to the first and last address, respectively, of the first and last processes in a doubly circularly linked list of affinitied processes.  When a process is hard affinitied to an engine, it is enqueued in FIFO manner to the double circularly linked list of the affinity run queue 38 that corresponds to the engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

January 26, 2022